Fisher, C. J. On the 17th day of September, 1945, Peter D. Huizenga, deceased husband of claimant, was an employee of the State of Illinois, Department of Public Works and Buildings, Division of Highways. He was employed as a maintenance laborer, and his duties were to mow vegetation along the State Highways. On September 17, 1945 the said Peter D. Huizenga was operating a power driven mower for the Division of Highways. He was required to operate the mower on all types of slopes found along highways. That afternoon, while operating the mower along a steep embankment on State Highway No. 80, about 2.5 miles southwesterly from Albany, in Bock Island County, the mower overturned, pinning Mr. Huizenga beneath the machine, crushing his chest and body and inflicting fatal injuries from which he died immediately or shortly thereafter. The deceased left him surviving, and totally dependent upon his earnings for support, his widow, who is the claimant herein, and one child under the age of 16 years at the time of his death. Claimant seeks an award under the provisions of the Workmen’s Compensation Act of Hlinois for the death of her husband. The record of this case consists of the Statement of Claim, Beport of the Division of Highways, and Oral Waiver in open Court of Statement, Brief and Argument by respondent. The claim is fully sustained by the Report of the Division of Highways. The deceased came to his death as a result of injuries he received while in the performance of duties for which he was employed, and claimant is entitled to the benefits she seeks. Decedent’s rate of pay was $.75 per hour, and employees engaged in a similar capacity work less than 200 days per year. 8 hours ¡constitutes a normal working day. Claimant is entitled to have and receive from respondent the sum of Five Thousand Three Hundred Forty Dollars ($5,340.00) (Section 7 (h), 3 and 7 (k). An award is entered in favor of claimant, Anna Huizenga, in the sum of $5,340.00, payable as follows: $ 516.12, which is accrued and payable forthwith; $4,823.88, payable in weekly installments of $15.18 each, beginning May ' 20, 1946. This award is subject to the approval of the Governor as provided in Section 3 of “an Act concerning the payment of compensation awards to State employees.”